                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                        §
                                            §     CIVIL NO:
vs.                                         §     WA:20-CV-00494-ADA
                                            §
ZTE CORPORATION, ZTE (USA), INC.,           §
ZTE (TX), INC.


                  ORDER SETTING MOTION HEARING


                                                                       set for
     IT IS HEREBY ORDERED that the above entitled and numbered case is set
MOTION HEARING by Zoom
                   Zoom on Friday, July 16, 2021 at 11:00 AM.

       IT                      15th day of July, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
